DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 and 9 are objected to because of the following informalities:  
With regard to claim 3: Line 3, it appears the limitation “the metal connector plate” should be --the shear connector plate-- for consistency of the claim language. 
With regard to claim 9: Line 4, it appears the limitation “the angle strip member” should be --the right angle strip member-- for consistency of the claim language.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4 and 7-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claim 3: Line 3, it’s unclear if the limitation “a corresponding plurality of holes” is referencing the hole of the shear connector plate found in claim 1.  Line 4, it’s unclear if the limitation “a plurality of threaded fasteners” is referencing the at least one threaded fastener of claim 1.
With regard to claim 4: Lines 1-2, it’s unclear if the limitation “a plurality of spaced holes” is referencing the hole of the shear connector plate found in claim 1.  Lines 2-3, it’s unclear if the limitation “a corresponding plurality of drilled holes within the second concrete panel” is referencing the drilled hole within the second concrete panel found in claim 1. 
With regard to claim 7: Lines 14-15, the limitation “the metal connector plate” lacks sufficient antecedent basis.  For the purpose of examination, the limitation is considered to be directed to --a metal connector plate--.
With regard to claim 9: Line 3, it’s unclear if the limitation “a corresponding plurality of holes” is referencing the holes of the shear connector plate found in claim 7.  Line 4, it’s unclear if the limitation “threaded fasteners” is referencing the at least one threaded fastener of claim 7.
With regard to claim 10: Lines 1-2, it’s unclear if the limitation “a plurality of spaced slots” is referencing the slots of claim 7.    Lines 2-3, it’s unclear if the limitation “a corresponding plurality of drilled holes” is referencing the corresponding  holes of the second concrete panel found in claim 7.

Claims 3-4 and 7-10 are examined as best understood.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiao (CN 208831435 U).
	With regard to clam 12:  Xiao discloses a connector for securing a plate (11) having a hole (receiving bolt 2) to a concrete member, a stud (1) having an end portion (left end) with a bore (threaded connection hole, 14) having internal threads, the end portion (left end) of the stud connected to the plate (11) around the internal threads in the bore (14) with the stud (1) adapted to project into the concrete member, and a threaded fastener (2) extending through the hole in the plate (11) and into the internal threads in the bore (14) (abstract; figs. 1-5).
Xiao does not disclese that the plate is metal.
However, it would have been obvious matter of design choice to form the connector including the plate to be made out of metal since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 233.  Metal is a well-known material for use in connectors and would have been obvious material choice before the effective filing date of the claimed invention for its inherent properties such strength and durability.
The end portion of the stud “welded” to the plate is a product by process limitation.
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).  See also MPEP  § 2113




Response to Arguments
Applicant’s arguments with respect to claim(s) 12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The previous objection of claims 1-6 and 8-9 has been withdrawn in view of the amendment filed 6/1/22.
The rejection of claims 8 and 11 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn in view of the amendment filed 6/1/22.  Note that several rejections not addressed remain.
Allowable Subject Matter
Claims 1 and 5-6 allowed.
Claims 3-4 and 7-10 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 1 and 7, the combination of all the elements of the claimed shear connector structure is not adequately taught or suggested in the cited prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSIE T FONSECA whose telephone number is (571)272-7195. The examiner can normally be reached 7:00am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on (571)272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE T FONSECA/Primary Examiner, Art Unit 3633